Citation Nr: 1746087	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2017 videoconference hearing and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand of the Veteran's TDIU claim is required for additional development in order to afford the Veteran due process.  

The Veteran's September 2011 formal TDIU application asserts that his service-connected diabetes and heart disease prevent him from securing or following a substantially gainful occupation; a subsequent January 2014 statement also asserts that his posttraumatic stress disorder (PTSD) prevents employment.  

The Veteran has reported that he last worked full-time in March 2004 as a window clerk for the United States Postal Service (USPS), after which he received disability retirement; moreover, this is consistent with employment information obtained in May 2013 from the USPS that indicates the Veteran retired as a USPS window clerk due to disability.  

The Board notes that the claims file does contain a record of disability funds distribution to the Veteran for the year 2012, which also tends to support his report and the information provided by USPS; however, despite the fact that the Veteran has requested for VA to contact the Office of Personnel Management (OPM) in order to obtain his disability retirement records, in addition to the USPS also indicating that VA should contact OPM for related medical and financial records, it does not otherwise appear that VA has followed through in order to request such records from OPM.  

VA has a duty to attempt to obtain federal records until it is determined that the records do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).  Accordingly, on remand, the RO must make as many requests as are necessary to obtain the Veteran's OPM disability retirement records, which are clearly relevant to the TDIU claim currently before the Board, and may only cease to do so when advised that the requested records do not exist or the OPM or another relevant records repository does not have them.  See 38 C.F.R. § 3.159 (c)(2).  If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, the RO must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain the Veteran's OPM records regarding his disability retirement from any relevant records repository.  All obtained records should be associated with the claims file.  If such records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.  

2.  After the above development, readjudicate the Veteran's claim of entitlement to a TDIU.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

